Name: Commission Regulation (EC) No 1435/1999 of 30 June 1999 establishing the sugar forecast supply balance for 1999/2000 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  cooperation policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31999R1435Commission Regulation (EC) No 1435/1999 of 30 June 1999 establishing the sugar forecast supply balance for 1999/2000 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93 Official Journal L 166 , 01/07/1999 P. 0060 - 0061COMMISSION REGULATION (EC) No 1435/1999of 30 June 1999establishing the sugar forecast supply balance for 1999/2000 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July introducing specific measures for the smaller Aegan island concerning certain agricultural products(1), as last amended by Commission Regulation (EC) No 1257/1999(2), and in particular Article 4 thereof,(1) Whereas detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products are laid down in Commission Regulation (EEC) No 2958/93(3), as last amended by Regulation (EC) No 1802/95(4);(2) Whereas Commission Regulation (EEC) No 3719/88(5), as last amended by Regulation (EC) No 1127/1999(6), lays down the common detailed rules for the application of the system of import licences; whereas Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licenses in the sugar sector(7), as last amended by Regulation (EC) No 1148/98(8), lays down special detailed rules for the sugar sector:(3) Whereas, in order to take account of commercial practices specific to the sugar sector, detailed rules, additional to or derogating from the provisions of Regulation (EEC) No 2958/93, should be laid down;(4) Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar for the smaller Aegen islands for the 1999/2000 marketing year should be established; whereas that balance may be revised during the year on the basis of trends in the smaller islands requirements;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar originating in the Community for the smaller Aegean islands for the 1999/2000 marketing year shall be as laid down in the Annex hereto.Article 2The validity of aid certificates shall expire on the final day of the second month following their issue.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 267, 28.10.1993, p. 4.(4) OJ L 174, 26.7.1995, p. 27.(5) OJ L 331, 2.12.1988, p. 1.(6) OJ L 135, 29.5.1999, p. 48.(7) OJ L 144, 28.6.1995, p. 14.(8) OJ L 159, 3.6.1998, p. 38.ANNEXSupply balance for the smaller Aegean islands for the period 1 July 1999 to 30 June 2000>TABLE>